48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David L. WHITEHEAD, Plaintiff--Appellant,v.R. James WOOLSEY, Director for the Central IntelligenceAgency;  Janet Reno, Attorney General of the United States;Louis J. Freeh, Director for the Federal Bureau ofInvestigation;  Elanor Holmes Norton, Delegate, House ofRepresentatives for Washington, DC, Defendants--Appellees.
No. 94-1266.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

David L. Whitehead, Appellant Pro Se.  Dennis Edward Szybala, Assistant United States Attorney, Alexandria, VA;  Richard P. Stanton, Office of General Counsel, UNITED STATES HOUSE OF REPRESENTATIVES, Washington, DC, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his action alleging copyright infringement and denying reconsideration of that order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Whitehead v. Woolsey, No. CA-93-1363-A (E.D. Va.  Jan. 21 and Feb. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED